DAVIDSON, P. J.
[1] This record is before us without containing notice of appeal. Under this condition, the jurisdiction of this court has not attached, and the'appeal will therefore be dismissed.
*951[2] We might say, in this connection, that liad tlie record contained notice ol' appeal, there being no statement of facts in the record, the matters presented in the motion for new trial' in the court below could not be considered here, as they pertain to matters dependent upon a review of the evidence.
The appeal is dismissed.